         Case 8:18-cv-00883-PWG Document 165 Filed 10/24/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


  AMERICAN ACADEMY OF
  PEDIATRICS, et al.,

                     Plaintiffs,

           v.                                        Civil Action No. 8:18-cv-883-PWG

  UNITED STATES FOOD AND DRUG
  ADMINISTRATION, et al.,

                     Defendants.


                                     NOTICE OF APPEAL

       PLEASE TAKE NOTICE that Defendants, the United States Food and Drug Administration;

Norman E. Sharpless, M.D., in his official capacity as Acting Commissioner of Food and Drugs; the

United States Department of Health and Human Services; and Alex M. Azar II, in his official

capacity as Secretary of Health and Human Services, hereby appeal to the United States Court of

Appeals for the Fourth Circuit from the Memorandum Opinion (ECF No. 73) and Order (ECF No.

74) granting Plaintiffs’ motion for summary judgment, denying Defendants’ motion to dismiss or,

in the alternative, for summary judgment, and vacating the agency action under review, entered on

May 15, 2019; the Memorandum Opinion and Order (ECF No. 127) granting further relief, dated

July 11, 2019, and entered on July 12, 2019, as clarified by the Order (ECF No. 132) entered on

August 12, 2019; the Letter Order (ECF No. 154) granting Intervenor-Defendants leave to intervene

for purposes of appeal, entered on October 2, 2019; and from all other rulings in this action adverse

to Defendants.
      Case 8:18-cv-00883-PWG Document 165 Filed 10/24/19 Page 2 of 2



Dated: October 24, 2019                 Respectfully submitted,

                                     JOSEPH H. HUNT
                                     Assistant Attorney General

                                     JAMES M. BURNHAM
                                     Deputy Assistant Attorney General

                                      /s/ Eric Beckenhauer                     .
                                     ERIC B. BECKENHAUER
                                     Assistant Director
                                     U.S. Department of Justice
                                     Civil Division, Federal Programs Branch
                                     1100 L Street NW
                                     Washington, DC 20005
                                     (202) 514-3338
                                     (202) 616-8470 (fax)
                                     eric.beckenhauer@usdoj.gov

                                     Counsel for Defendants




                                    2
